 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDDouglas and Lomason CompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,AFL-CIO.Case No. 10-CA-5581.March 12, 1965DECISION AND ORDEROn September 30, 1964, Trial Examiner Sidney S. Asher, Jr.,issued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending dismissal of the complaintin its entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Trial Examiner's Decision with supporting briefs,and the Respondent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown and Jenkins].The Board haz, reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this proceeding, and hereby adopts the findings, con-clusions, and recommendation of the Trial Examiner.Accordingly,we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January 10, 1964, International Union, United Automobile,Aerospace andAgriculturalImplementWorkers of America, AFL-CIO, Atlanta,Georgia, hereincalled the Union,filed charges against Douglas and Lomason Company,Newnan,Georgia,herein called the Respondent.On March 2,1964, the General Counsel 1issued a complaint, to which the Respondent filed an answer.`'On April 29, 1964,the General Counsel issued an amended complaint alleging that on or about Decem-i The term General Counsel as used herein refers to the General Counsel of theNational Labor Relations Board and his representative at the hearing.2The Respondent filed a motion for a more definite statement, and the General Counselfiled a responseThis motion was denied by Trial Examiner Joseph I.Nachman.151 NLRB No. 69. DOUGLAS AND LOMASONCOMPANY617her 5, 13, and 15, 1963, the Respondent threatened its employees with economicand other reprisals in the event the Union was successful in its organizational cam-paign; and that on or about July 12, 1963, the Respondent discharged and thereafterfailed and refused to reinstate its employee, Aubrey L Adams, because of his mem-bership in and activities on behalf of the Union, and because he engaged in con-certed activities.It is alleged that this conduct violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended (61 Stat. 136), herein called theAct.The Respondent filed an answer admitting certain jurisdictional facts andadmitting that it discharged Adams on or about July 12, 1963, and thereafter failedand refused to reinstate him, but denying the commission of any unfair laboi practices.Upon due notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on June 2 and 3, 1964, at Newnan, Georgia. All parties were represented and par-ticipated fully in the hearing.After the close of the hearing, all parties filed briefs,which have been duly consideredUpon the entire record in this case, and from my observation of the witnesses, Imake the following.FINDINGS OF FACTThe complaint alleges, the answer admits, the Board has found,3 and it is nowfound that the Respondent is, and at all material times has been, engaged in com-merce as defined in the Act, and its operations meet the Board's jurisdictional stand-ards; 4 and that the Union is, and at all material times has been, a labor organizationwithin the meaning of the Act.A. The dischaige of Adams1.Adams' employment historyAubrey L. Adams was first employed by the Respondent on January 11, 1963, inthe buffing and finishing department of the Newnan plant, on the day shift.Hisimmediate superior was Edward B. Morris, foreman of that department.5On Feb-ruary 19 6 Adams and five other employees were given 30-day disciplinary layoffsfor gambling in the plantThis fact was entered on Adams' personnel record.Adamsreturned to work on March 23.On April 29 Alton Frank, plant manager of the Newnan plant, observed Adamsoperating a sanding machine without wearing safety goggles over his eyes 7Franksought Morris and told him to warn Adams that the next time he was caught sand-ing without goggles over his eyes he would be subject to dismissalMorris went toAdams and told him that he would have to wear goggles when sanding 8 Adamscomplied and wore goggles over his eyes.Morris reported to Frank that Adamshad been reprimanded. Frank noted the incident on Adams' personnel record.On May 29 Adams was late for work after several days of absence. Frank repri-manded him for his poor attendance record and noted the reprimand on his person-nel record.According to this record, prior to that time Adams had been absent211/2 days and late once in a total of 82 days of work available to him, for an absen-tee rate in excess of 25 percent.3Douglas andLomason Company,142 NLRB 320, enfd 333 F. 2d 510 (C A 8)4The Respondent is, and at all material times has been, a Michigan corporation, withan office and place of business at Newnan, Georgia, where It is engaged in the manufac-ture of chrome trim for automobilesDuring the 12 months ending April 29, 1964, theRespondent shipped goods valued at more than $50,000 from its plant at Newnan,Georgia, directly to destinations outside the State of Georgia.GAdams testified that, about 2/ or 3 months later, he was transfeired to the pressdepartment (also referred to in the record as the machine department) under the super-vision of Jack Brown, foreman.Morris testified that Adams had never been transferredout of the buffing and finishing department. I deem it unnecessary to resolve this conflicteAll dates hereafter refer to the year 1963, unless otherwise notedaFrank testified that Adams' goggles were "on top of his head"Adams testified thathe did not have any goggles and had to obtain a pair after the reprimand I do notconsider it necessary to make a finding in this regard9Morris testified that he added that "if he was caught without having them on againwhen he was sanding, he would be discharged."Adams, while admitting the reprimand,denied that Morris added any such warning I deem it unnecessary to resolve thisconflict. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter May 29 Adams was absent 23/4 days and late once in a total of 27 days inwhich work was available,for an absentee rate of approximately 10 percent92.Adams' union activities prior to his dischargeEarly in May Adams and Randall Harrison,a fellow employee,wrote a letter toWalter Reuther,president of the Union.On July 2 James R. Weaver, an agent oftheUnion,met with Harrison and Adams at Harrison'shouse, gave them someblank union authorization cards, and discussed with them methods of organizing theemployees of the Respondent'sNewnan plant.1°Adams signed a card himself a fewdays later.The Newnan plant was on vacation at this time, nevertheless Adamsobtained four signed cards from other employees outside the plant.On July 8 theplant resumed operations.During the next 5 days(July 8 through July 12) Adamscampaigned for the Union at the plant during nonworking time and in this mannerreceived from employees 23 additional signatures on authorization cards.Duringthe same 5 days, after working hours,Adams rode with Weaver in Weaver's car tothe homes of other employees and succeeded in obtaining 18 more signed cards,making a total of 45 cards from other employees.Approximately 40 additionalsigned cards were obtained on or before July 12 by Harrison and others.3.Adams' dischargeOn July 12 Adams reported for work at approximately 7 a.m., his normal report-ing time.About 15 minutes later 11 Jack Brown, a foreman,directed Adams to goto the buffing department 12Adams went to the buffing department,where he wasassigned to a particular type of buffing machine known as the "whirly-bird." 139 Broken down by months,Adams' record shows:MonthTotal daysavailableAbsentLateJanuary_________________1s6 i0February1413t1March-----------------72,50April-------------------2370May2351June___________________20ha1July--------------------500Total--------1102414310A short time earlier they had conferred with Echols, another representative oftheUnion.It appears that this was the first time that any union had attempted toorganize the employees of the Newnan plant, although there had been unions in otherplants of the Respondent.SeeDouglas and Lomason Company,supraSee also CasesNos 7-RD-340 and 7-CA-2810.11 Originally,Adams testified that he spent the first 15 minutes of the day working"on the presses"atBrown'sdirectionOn cross-examination,however,he testified."I was in the rest room for about fifteen minutes, which I do every morning,he [Brown]came upBrown testified that "at the beginning of the day Air Adams was inthe press room . ..for a short period of time. I don't know exactly."12According to Adams,Brown told him "to report to Frank Eskew,"an inspector inthe buffing departmentAccording to Brown "I went down and brought him [Adams]Into the buffing department."According to Eskew,Brown "brought"Adams to the buffingdepartment13Adams testified that Eskew assigned him to the"whirly-bird"Brown testifiedthat he and Eskew were present at the machine when Adams was assigned to the"whirly-bird"and that he(Brown)"toldMr Eskew to show Mr Adams how to operate thatmachine and we watched him for a couple of minutes."Eskew corroborated Brown onthismatter DOUGLAS AND LOMASON COMPANY619After about an hour, Adams was transferred to putting nameplates on scuffingplates.14Next, Adams was transferred to a sanding machine.15 Frank Eskew, aninspector, showed Adams the burr which needed sanding.'6Adams then proceededto operate the sander.At about 2:30 or 3 p.m. Adams ran out of boxes. He shut offthe sander, put the safety goggles on his forehead, and left to obtain a boxWhathappened upon his return to the sanding machine is in dispute. Frank testified thathe saw Adams sanding with the goggles on top of his forehead, and then told Brown"that he'd better do something about Mr. Adams, with the glasses on top of his headbecause I just wasn't going to put up with Adams or anybody else not wearingtheir safety goggles ... and he had been warned previous to that." Brown substan-tially corroborated this testimony.Brown accordingly spoke to Adams at Adams'machine.According to Brown, Adams was actually sanding while the goggles wereon his forehead.According to Adams, the machine was running, the goggles wereon his forehead, he had a piece of metal in his hand ready to sand, but he had notyet actually begun to sand.Brown told Adams he was discharged.When Adamsasked why, Brown replied that he should see Frank.Adams then sought Frank andasked why he had been discharged. Frank replied that it was because of his infrac-tion of safety rules 17Adams protested that other employees operated sanders with-out wearing safety goggles, to which Frank responded that they would wear safetygoggles "from now on."Adams returned to Brown and again asked the reason forhis discharge.Brown answered that he had acted "on orders."Adams then left.Frank had-the following notation entered on Adams' personnel record: "Released.Absenteeism and violation of safety rules per Mr. Frank."The separation noticesent by the Respondent to the Employment Security Agency of the Georgia Depart-ment of Labor states that Adams was discharged "because of a very poor attendancerecord and, also, violation of safety rules."4.Contentions of the partiesThe General Counsel and the Union contend that the Respondent was aware of,or suspected, Adams' union activities; that the reason given by the Respondent forhis discharge "was a mere pretext"; and that the real reason for the discharge wasthe Respondent's desire "to rid itself of ... an active union adherent."The Respond-ent, conversely, maintains that it had no knowledge of or reason to suspect Adams'union activities at the time of his discharge, and further that there was good causefor Adams' discharge.5.ConclusionsUndoubtedly, of all the employees of the Respondent's Newnan plant, Adams wasone of the two most active proponents of the Union. The question remains whetherit can reasonably be inferred from the record that this was known to, or suspected by,the Respondent.The General Counsel's brief points out: "When Adams was first hired by theRespondent in January 1963, he candidly revealed to Plant Manager Frank that hehad been a member of a union at a plant in New Jersey." Assuming, without decid-ing, that this is a fair, complete, and accurate paraphrase of Adams' testimony,'814Again, Adams testified that Eskew directed him to change jobsBrown testified thathe (,Brown) moved Adams to the nameplates, then told Eskew "to show him how,"which Eskew didEskew testified that Brown told Adams to "go over there and let him[Eskew] show you how . . . " whereupon Eskew instructed Adams in his duties.'°Adams testified that Eskew assigned him to the sanderBrown testified that he(Brown), in Eskew's presence, moved Adams to the sanding operation, and that he(Brown) Instructed Eskew to show Adams the burr which needed to be sandedEskewonce more corroborated Brown's testimony18Adams and Eskew testified that Adams remarked that he had no safety goggles,and Eskew checked out a pair of goggles, which he gave to Ad,unsEskew furthertestified that Brown was present when Adams put them on. Brown testified that thegoggleswerealready hanging on the handle of the sanding machine when Adams gotthere, and that Adams did not put them on in his (Brown's) presence.14According to Frank, he also told Adams that another factor was his poor attend-ance record18Adams testified: "I told him the places I used to work and I worked for UnionSteel Corporation,and it was a union shop, but I didn't beiovg to it now."[Emphasissupplied ] 620DECISIONSOF NATIONALLABOR RELATIONS BOARDit is, in my opinion, of no probative valuein attemptingto ascertain what, if any-thing, the Respondent knew or suspected about Adams' union activities some 6months later.Adams testified that on July 12:Frank Eskew, asked me, how about givingme a unioncard.He said, I knowthat you are the one that's getting them signed. I said, who told you that, hesaid, oh, word just got around.He would walk away and then he would comeback and then he would say something else about the Union, he said I am agood union man myself, give me a card and I'll sign itAnd, he asked me, howmany cards do you need for an election and I told him, I believe, thirty percentand he asked me if I had that many signed and I told himI guessedeverythingwas all right and I didn't say nothing else about it.Eskew denied any knowledge of Adams' union activities, and also deniedtellingAdams that he would like to sign a union card.However, for the purposes of thisDecision, it will be assumed, without deciding, that the conversation took place sub-stantially as described by Adams.10Eskew admitted that "there was a good bit of talk going around the plant aboutthe Union about that time" but flatly denied that he ever reported to any supervisorsabout anyunionactivities going on in the plant.The General Counsel, however,contends that on July 12, while Eskew was not a supervisor within the meaning ofthe Act, as such, he was a company agent on that day because "he was acting in theplace of a supervisor," and that therefore whatever knowledge of union activities hepossessed or obtained was automatically attributable to the Respondent. In exam-ining the status of Eskew on July 12, we start with certain facts which are clear fromthe record:Eskew'snormalduties and authority as an inspector were not such asto qualify him as a supervisor within the meaning of the Act, or an agent of theRespondent; there were approximately 40 to 50 employees in the buffing and finish-ing department on July 12; and Edward B. Morris, the normal supervisor of thatdepartment, was on vacation at that time.Adams testified that Eskew was incharge of the buffing and finishing department in Morris' absence.But Frank,Brown, and Eskew all testified that it was Brown, rather than Eskew, who substitutedforMorrisas foremanin the buffing and finishing department.No other employeestestified on the subject.However, Weaver testified that several months later in con-nectionwith a representation case conference at the Board's offices, Frank and E.Reginald Hancock, Esq., the Respondent's attorney, "agreed that he [Eskew] wasacting foreman at that time [July 12] andhe assignedhim [Adams] his job." Frankcould not recall this statement having been made.Hancock flatly denied that anysuch statement was made by anyone inhis presence.He further testified that he didnot know Eskew or Morris, or know that Morris had been on vacation at the timeof Adams' discharge. I credit the testimony of Frank, Brown, Eskew, and Hancockas the more accurate, and find that Eskew was not substituting for Morris as fore-man of the buffing and finishing department on July 12. It follows that Eskew wasnot then either a supervisor or an agent of the Respondent, and that his knowledgeof Adams' union activities, if any, was not automatically chargeable to the Respond-ent and was not shown to have been communicated to any representative of manage-ment.And Adams admitted that, other than Eskew, no foreman or supervisor men-tioned the Union to him.But, argues the General Counsel, there are other facts from which the Respond-ent's knowledge of Adams' leading role in the union campaign may reasonably beinferred.These include the small size of the community, the small size of the plant,the fact that Adams rode in Weaver's car, the fact that Adams distributed unioncards in the plant, and Eskew's testimony that "there was a good bit of talk goingaround the plant about the Union about that time." So far as Newnan is concerned,it has a population of over 12,000,20 and is the site of an impressive number of indus-19There was introduced into evidence a union authorization card dated July 11, bear-ing Eskew's admitted signature.The record does not show where Eskew obtained theblank card,and Eskew testified:"I am not sure when I signed it"Eskew furthertestified that after he had signed the card he gave it to L. D. Hurley, an employee, onthe afternoon of July 12, after Adams' discharge.Hurley was not called as a witnessby any party.Weaver's records indicate that Eskew's card was not among the signedcards turned in to Weaver up to,and including,July 12. If Eskew had signed a card,or had a blank card in his possession,on July 11,itwould be unlikely that he wouldhave asked Adams for a card on July 12.20The figure for the 1960 census was 12,169.September 1964 Reference Book ofDun & Bradstreet,at 876The Newnan-Coweta Chamber of Commerce estimated itscurrent population as 13,500. DOUGLAS AND LOMASON COMPANY621trial establishments, some of which have a larger complement than the Respondent'sapproximately 245 to 270 employees.21The Respondent's employees are drawnfrom sources, in some instances, as far away from the plant as 26 miles. I am of theopinion that neither the size of the community nor the size of the Respondent's plantare such as to bring them within the Board's so-called "small plant" rule, that is,to infer without proof that the Respondent knew who the active union leaders were.22Let us now turn to the distribution of union cards by Adams in the plant.Aspreviously noted, in the 5 days before his discharge Adams obtained 23 signed unioncards at the plant during nonworking time.There were then six supervisors on theday shift, of whom one was on vacation. Does the record show that any supervisorknew that Adams was distributing cards?Adams testified:TRIAL EXAMINER: Now ... you said that when you were handing out thecards, there were some foremen around ....What did you mean by that?The WITNESS:Well, I would go out in the plant and maybe Desoda wouldbe talking to some employees or Jack Brown would be walking through or EdMorris would walk through.TRIAL EXAMINER: They were all over the plant, you don't know wherespecifically?The WITNESS: Not specifically.TRIAL EXAMINER: You didn't see any of them watching you when you werepassing them out did you?The WITNESS: I have seen them pass by, but not necessarily just watching me.TRIAL EXAMINER:Well, when they passed by, were they looking in yourdirection'TRIAL EXAMINER: Do you know whether they could see you or not?The WITNESS: They could definitely see me.TRIAL EXAMINER' Could they see what you were doing?The WITNESS: If they suspected and looked they could.TRIAL EXAMINER. You don't know whether they did or not, do yourThe WITNESS: No, sir.Of the foremen specifically mentioned by Adams, Desoda did not testify, Browndenied that he knew of Adams' union activities, and Morris was on vacation at thetime and therefore obviously could not have observed Adams. I am convinced thatthe record falls short of establishing facts from which it could reasonably be inferredthat any management representative learned or suspected that Adams was distribut-ing union cards in the plantAny such finding would, in my opinion, be speculative.23The fact that Adams rode in and around Newnan with Weaver, in Weaver's autobearing an out-of-county license, is, it seems to me, of little probative value, espe-cially in the absence of proof that any of the Respondent's officials knew Weaver'sidentity.So far as Eskew's testimony about rumors in the plant is concerned, thereisno reason to assume that these rumors extended beyond the rank-and-file employ-eesMoreover it is not clear from Eskew's testimony whether Adams' name wasmentioned in the "talk." In any event, this testimony is so vague and nebulous as tobe virtually worthless.On the record before me, I conclude that the General Counsel has failed to estab-lish by a fair preponderance of the probative and credible evidence that, at the timeof Adams' discharge, the Respondent either knew of or suspected Adams' unionactivities.The General Counsel argues in his brief that the Respondent's knowl-edge of Adams' participation in the Union's campaign "need not be established asan independent element." The Union likewise urges.Nor was it necessary that there be proof, in order to sustain a violation of8(a)(3), that the employer was aware of or possessed knowledge of Adams'individual union sympathies if the natural consequence of his discharge causedthe effect which is proscribed by 8(a) (3 )."In a Board election held in December among the Respondent's employees at Newnan,there were 279 eligible voters.23TennesseePackers, Inc., Frosty Morn Division,143 NLRB 494, at 508 (275 em-ployees) ; andThe J. S.Dillon & Sons Stores Co.,Inc.,144 NLRB 1235 (260 employees)."3CompareLaboratory Equipment Corporation, et at.,146 NLRB 1247. Harrison'stestimony, referred to in the General Counsel's brief, that Adams was "bold" aboutgetting cardssigned andthat "he didn't care who he asked" is merely Harrison'sopinion and is immaterial.Moreover, it was stricken at the hearing 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDI cannot agree.This is not a case in which an employer discharged a nonunionemployee in an effort to attribute a semblance of legality to another, and discrimina-tory, discharge.Nor has the employer here laid off employeesin anger or in retalia-tion for union activity without regard to their personal union adherence, for here ithas not been shown that at the time the Respondent evenknew of any union activityby any employees.The General Counsel's theory here is that Adams was singledout and discriminated against because of his assistance to the Union.This could notpossibly have been the Respondent's motivation unless Adams' union activities wereknown or suspected.Hence an essential element of the violation has not beenproved.It follows that noprima faciecase has been presented that Adams' dis-charge was discriminatory or in any way related to the assistance he rendered theUnionIn view of this conclusion, I deem it unnecessary to consider the Respond-ent's defense that Adams was discharged for cause.24B. The letters distributed by the Respondent1.FactsOn November 4 the Union filed with the Board a petition in Case No. 10-RC-5753 seeking to represent the production and maintenance employees of the Respond-ent'sNewnan plant.On November 22 an agreement for consent election enteredinto by all parties was approved. It scheduled the election for December 20.Dur-ing the period between these two dates (November 22 and December 20) theRespondent distributed to its employees a number of letters concerning the comingelection.They were signed by Frank and W. K. Lomason, the Respondent's presi-dent.We are concerned here with only three of these communications, namelythose dated December 5, 13, and 15. They are set out in full in the attached Appen-dixes marked "A", "B", and "C".The election was held as scheduled and the Union lost. The Union filed timelyobjections to the election, among which was: "The employer's publications andstatements to the employees by way of letter and otherwise unlawfully interferedwith the employees' freedom of choice."Referring specifically to the letters datedDecember 5, 13, and 15, the Regional Director held:In the opinion of the undersigned these statements are clearly of the typeproscribed by the Board because they tend to engender so much fear of reprisalas would render impossible a rational, uncoerced decision by the employees.Theentire tone of the letters in question emphasized the employer's control of theeconomic status of the employees, and the futility and economic hazards ofselecting the [Union].Accordingly, the Regional Director set the election aside, and directed that a secondelection be held.2°2.Contentions and conclusionsThe General Counsel maintains that these "letters, when considered in theirentirety, reveal clearly that [the] Respondent, in fact, threatened its employees witheconomic and other reprisals in the event that the union was successful in its organi-zational campaign" and specifically "threatened to close the Newnan plant ratherthan to bargain about wage rates."The Respondent, on the contrary, contends thatthe letters were factually accurate and "were privileged free speech under 8(c) sincethey contained no coercions or threats of reprisal by the Respondent."In evaluating these letters, it is well to bear in mind the admonition of the UnitedStatesCourt of Appeals for the Sixth Circuit. "We think the utterances of either24 Laboratory Equipment Corporation,supra;The J. S. Dillon R Sons Stores Co.,Inc., supra; Tennessee Packers, Inc., Frosty Morn Division, sups a; Phoeniw Newspapers,Inc,142 NLRB 827, at 830;Wausau Concrete Company, Inc,142 NLRB 33, at 35,especially footnote 5 in the Intermediate Report ;Diamond Ginger A le, Incorporated,125 NLRB 1173, at 1178; andHadley Manufacturing Corporation,108 NLRB 1641In the last cited case, at 1650, the Board stated: "A necessary prerequisite for theproof of such allegation is the proof that Respondent had knowledge of the unionactivities for which it allegedly discriminated against the nanied employees "25 The second election was held on February 26, 1964The Union won and was cer-tified on March 5, 1964. DOUGLAS ANDLOMASON COMPANY623side in an election campaign ought not to receive a narrow or strained construc-tion." 26Moreover, it is necessary to consider the effect of the letters as a whole,avoiding as far as possible the reading of any portions out of context 27The Regional Director, in setting the election aside, relied upon certain passagesin the letters, which he apparently viewed as veiled threats of reprisal. (These pas-sages have been indicated in the Appendixes by braces in the left-hand margins.)However, in my opinion, to the extent, if any, that these passages may be consideredcoercive standing alone, such an effect would be more than offset by the fact thatthe letters are sprinkled with assurances that the Respondent will fulfill its legalobligations, that it is not threatening any reprisals, and that it will not take actionto discriminate against anyone because of his adherence to the Union. For example,theDecember 5 letter contains the following. "Your continued employment withus . . is based entirely on the satisfactory performance of your job, and businessconditions, and not on the question of whether you are or are not, a member of anylabor union."Later on, the letter states: "Do not let the Union twist this intomeaning that we would not fulfill our legal obligations-you know our policy hasalways been to do so."And the letter dated December 13 states: "Again I want tosay-don't let the union try to twist this into my threatening you that we are goingto close the Newnan plant because of the union. This is not true at all." Consider-ing the letters in their entirety, I conclude, with all due respect for the opinion ofthe Regional Director,28 that they contain no threats of reprisal by the Respondentbut merely predictions of adverse economic consequences which might flow fromunionization.They accordingly fall within the realm of free speech protected bySection 8(c) of the Act.29Upon the basis of the above findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Douglas and Lomason Company is, and at all material times has been, anemployer within the meaning of Section 2(2) of the Act, engaged in commerce withinthe meaning of Section 2(6) of the Act .2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, is, and at all material times has been, a labororganization within the meaning of Section 2(5) of the Act.3.The General Counsel has failed to establish that the Respondent is engaging inor has engaged in unfair labor practices within the meaning of Section 8(a)(1) or(3) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the complaint be dismissed26UnionCarbideCorp v. N L R B.,310 F. 2d 844, 845 (C A 6)zr Iagree with the contention of the General Counsel, set forth in his brief, that underthe test laid down by the Board inAmerican Freightways Co , Inc,124 NLRB 146, at147, the employer's motives are not relevant28The Regional Director was, of course, dealing with a representation case, to whicha different and more restrictive standard is applicable.SeeDal-Tex Optical Company,Inc,137 NLRB 1782, at 178726Union Carbide Corporation v. N.L.R B., supra;andTexas Industries, Inc, et atv.N.L R B.,336 F. 2d 128 (C A. 5). In the last-cited recent case, the court said (at 130)It is only when the employer . . threatens to himself take economic or otherreprisals against the employees that a § 8(a) (1) violation may be found[P]rediction of adverse economic consequences is protected by § 8(c)APPENDIX ADOUGLAS & LOMASON COMPANY5836 Lincoln AvenueDetroit 8, MichiganDecember 5, 1963To All Employees:This letter is written for the purpose of giving you information that will aid youon December 20, 1963, in deciding the important question of whether you want aunion to speak for you in the future, rather than our dealing with each other on aman-to-man basis. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe wrote you a letter a few days ago telling you about the election that is comingup.We would now like to tell you in more detail about your rights and privilegesconcerning the union.That is, yourRIGHT TO WORK.If freedom means anything, it means that a man cannot be forced to join a unionbefore he canGETa job and make a living for himself and his family. It alsomeans he cannot be forced to join a union in order toKEEPa job and make a living.The Federal Government has recognized that force and threats are wrong andhas made these things illegal.Efforts byUNION BOSSESto do otherwise is simplyan attempt to go through the back door to get something that they are not allowedto go through the front door to get.That is why Georgia has passed "Right-to-Work" laws forbidding this type activityin any form.Georgia's "Right-to-Work" law gives you the following job protection regardingyour right to either join or not join a labor union.1.In Georgia you cannot be made to join a labor union at any time.2. In Georgia you cannot be fired or your wages cut because you do not join alabor union.3. In Georgia it is a criminal offense for anyone to try to force you by threat tojoin or not join a union.4. In Georgia you, as an employee in this company, cannot be required to join ornot join a labor union as a condition of your employment.Your continued employment with us is not subject to the personal whims, promises,or threats of someUNION BOSSorORGANIZER,but is based entirely on thesatisfactory performance of your job, and business conditions, and not on the ques-tion of whether you are, or are not, a member of any labor union.We realize that this may look like a long letter, nevertheless, we will appreciateit if you will take your time and sit down in your home and give careful thoughtto the things which we are going to try to bring out.The union may object toour writing you a letter.Why is that?Why is it they want you to hear from them,and from them only?The organizer will try to make you dissatisfied, and he willcontinueto try rightup until the election.He will talk with many of you, put out circulars, holdmeetings, and visit in your homes.Have you ever stopped to think WHY the union is trying to get you to join them?WHY the union meets with you-comes to your homes and makes you such glow-ing promises-goes to such great length and trouble in trying to get you into theirunion?Your common sense tells you the answer.What they are after isMONEY!Whose money?YOUR MONEY!They are here for union dues, initiation feesand fines.(Did you know that a union can actually fine you after you becomeamember?)The union organizers live well and spend a good deal of money.Whose money have they been spending?YOURS-THEY HOPE'Whenever a union is voted in, the first thing it demands is a "check off."Thisis an arrangement by which the union takes a slice for dues out of every member'spay check BEFORE he ever gets it, or even sees it.IS THAT WHAT YOUWANT?We don't know what all the Union has promised you. Of course, they canpromise anything, but carrying out their promises is an entirely different matter.The truth about the Union is that they have no magic power to get you the thingstheymay have been promising.When the organizers tell you they are going tocome in here and make us do this or that, or the other, they are seriously mis-leading you.THIS UNION, OR ANY OTHER UNION, CANNOT MAKE USDO ONE SINGLE THING THAT WE ARE UNABLE OR UNWILLING TO DO.Do not let the Union twist this into meaning that we would not fulfill our legalobligations-you know our policy has always been to do so.If the union were to come in here, who would be the people who would run it?A union often furnishes an easy opportunity for persons who have a "hankering"for small-time politics.A few such people usually stir around in the union, pullstrings to get themselves set up as Committeemen or Stewards so they can handleeverybodyelse'sbusiness and "lord it" over all their fellow employees.Lookaround you now and see who are the individuals active in pushing this union.Arethey the persons into whose hands you are now ready to trust your business and yourPOCKETBOOK? DOUGLAS AND LOMASON COMPANY625We have, atall times, triedto be considerate of you and treat you on a man-to-man basis.Now, we do notmean to claimthat everything is just as perfect as itmight be here.We have made our mistakes too and are as willing to admit it asanyone else.We do believe that we have improved over the years and we cer-tainly hope to keep on improving, and we would like to say that if there is anythingthat you wish to call to the personal attention of Al Frank or to the attention ofany foreman at any time-there is no reason why you should not do so, and wewill sincerely welcome your doing so.You know that our doors have always beenopen to you, and we have wanted it that way.Do you realize that we could notcontinue to follow this policy if we had a union?You would have to go to yourunion representative.If you were not one of the chosen favorites or "pets" of theunion representative, your personal problems might never receive the considerationto which they are entitled.Your job is most important to you.To many of you, your job is the only sourceof incomefor you and your family.Your job is also of great importance to theCompany.Without your loyalty and cooperation, we could not exist and remainactive in our industry, which is highly competitive, and getting more so daily.So,you see, we are dependent upon each other and must maintain our present man-to-man relationshipifwe are to succeed.With this in mind, and speaking for theentire Company,we promisethat we will continue to give every consideration toyou, as a loyal employee.There are many other things which we could mention,but we will notdo so sincethis letter has already become lengthy. In the past,we have achieved improvements of which we may all be proud.We think this isproven by the fact that the Company now has on file many applications for jobsfrom other people in the Newnan area who would like to come to work for us.The Coilipanyintends tocontinue its program of improvements.We hope thatwe will not be side-tracked by outside interference and pressureSince this union has started its campaign to make you unhappy and dissatisfied withyour jobs, it has meant a great deal to us that so many of you have told us of yourloyalty to the Company and of your feeling that it is to the best interest of allconcerned to continueour work together without outsideunioninterference or pres-sure.We value your confidence highly and we assure you that we shall make everyeffortto deserve yourconfidencein the years to come.Sincerely,B'llLP 'd tAPPENDIX B1mason,resl enAl Frank, ManagerDOUGLAS & LOMASON COMPANY5836 Lincoln AvenueDetroit 8, MichiganDear Employee:December 13, 1963The UAW is trying awfully hard to get you into their unionany way they can.The latest thing they are trying to get you to swallow, so we have been told is:"Look-all you have to do is join us, and you will get Detroit rates and thoserates are$3.25 per hour!""Sounds good-doesn't it? The trouble is, that is all itdoes-SOUNDS GOOD."First of all-they are not telling you the truth, and I think you had better havethe facts early in the game before you are misled by glowing promisesthat cannotpossibly be fulfilled.Let me lay it on the line: We are never going to pay Detroit rates here andneither are we going to pay California rates or New York rates or Chicago rateshere.Why? Simply I could not do it and stay in business. I would have toclose this plant.I've explained to you the difference in freight rates and the dif-ference in basic products that you are producing.My closing the plant wouldnot be in order to get at some of you fellows because you may be for a union,but I would have to close the plant down simply because it would be impossible,from a business standpoint, to operate it on that basis.In addition, there are a lot of things about the Detroit plant that the union wouldkeep secret from you if they could. First of all-the union's featherbedding, strikes,unreasonable pay demands, grievances and various other work stoppages over theyears in Detroit is the very reason we opened this plant in Newnan, Georgia andwhy you have a job in the first place.We did not come to Newnan to take advan-tage of you, because we came with the clear understanding that we would providegood jobs with good working conditions and benefits that paidAS GOOD ORBETTER wages as other companies pay in the area for like work.783-133-GG--vol 151- -41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut let me give you a few of the facts about our Detroit plant that have happenedover the last few years that the union is not proud of.1.At one time we had almost two thousand employees in our Detroit plant.Today we have less than we presently employ in this plant.2. In 1955 about 1,468 employees went out on strike for ten weeks(could you gofor ten weeks without a paycheck?),and approximately 789 of those employeeshave never returned to work as a result of that strike.3. In 1958 the Detroit union was forced to agree toa REDUCTIONof wagesfor the employees in the plant in the average amount of 12V2%.4. In 1960 the union had to agree to reduce wages again.This time in theamount of 13% or a total of 251/z% in two years.This was the only way to keepfrom losing jobs for everyone.5.At one time there were two unions(neither one of which was the UAW) inDetroit.In June of 1960 the Douglas&Lomason members of one of the unions(at one time they had over 500 members working in the Detroit plant)went to theNLRBand got rid of the union.I know it will be hard for you to understand,but you should know the facts.The outside union officials tried everything they knew for one year to prevent theirmembers from getting out of their clutches and becoming Free American workers.The Metal Polisher's Union officials filed various delaying complaints against theCompany and all of these false claims were dismissed by the Federal Governmentas having no truthful basis.6. In the past(Thank God,it isn't true today)we have had hundreds of em-ployees in Detroit who had been laid off for over 5 years and over a thousandemployees Had[sic] off at the same time.The longest layoff we have ever had inNewnan was for a few months, and I don't think it ever involved much more than ahandful of people.Again I want to say-don't let the union try to twist this into my threateningyou that we are going to close the Newnan plant because of the union.This isnot true at all. I am simply talking about what has happened in Detroit and thereason I can't let this same thing happen in Newnan,Georgia.We have a wage scale for your particular job that is as good as or better thanany other in this area,and we have told you a long time ago,our intentions havealways been to keep them moving ahead by reviewing wage rates constantly tryingto make them better.I think it is interesting to note that since this plant has openedhere in Newnan your wages have more than doubled. Asa matterof fact, theyhave increased by about 90 cents per hour.I have laid this out as "cold turkey" and as honestly as I know how, and if theunion tries to give you that "Detroit story" again,you had better ask them totake a closer look at it before they try to sell it to you,because it simply won't work.Sincerely,BillLomasonAPPENDIX CDOUGLAS & LOMASON COMPANY5836 Lincoln AvenueDetroit 8, MichiganDecember 15, 1963Dear Employee:Next Friday, December 20th, from 3:00 p.m. to 5.00 p.m. adjacent to the timeclock, you are going to be given the opportunity to make one of the most importantdecisions you have ever had to make-a decision that may greatly affect your ownand your family's welfare for many years to come-possibly for the rest of yourlife.You are going to have an opportunity to vote on the question of whether youwant to continue to live a free life as you have in the past,or whether you want tosurrender your freedom to an outside union organizer whom you have never knownor heard of until a few weeks ago. If 51% of the employees who vote for thisoutsider,then he can and will say when all of you can work, how you can work,when you are to strike,how much money you are to contribute to the strike fund,and whether or not you walk the streets without a paycheckI urge you to discuss this important matter with your entire family. If you takethe wrong step on Friday, they are the ones who will suffer. It is a matter thatcalls for thoughtfulness and prayer, before you vote to give up your freedom. Ithink it is so important to you and your family that I want to suggest that you readand re-read this letter, for, after all, if you are wrong, your loved ones will beaffected. DOUGLAS AND LOMASON COMPANY627In our previous letter, I outlined to you the many benefits and advantages thatyou now enjoy,ALL GRANTED WITHOUT THE AID OF ANY UNIONWHATSOEVERor the payment by you of any Union dues, I also ask you to giveserious thought to the question of whether or not you know of any other plant intheNewnan area where you can get a better job, all things considered, than theone that you now have. I know you are smart enough that if you could get abetter job you would go get it and I wouldn't blame you.Most of you have never experienced the hardships, misery and loss that comeswith the union strike.Unions, while collecting dues from you, can call you out onstrike and keep you out, even when you have no fault to find with your Company.Have you ever walked a picket line when your family was in need-and you losingmoney because the union would not let you work? In most cases, it takes yearsfor these employees to make up the wages lost during such a strike.Some of you may know from personal experience, of men who, during a strike,have lost their homes, automobiles and furniture which they and their wives hadpurchased on a time-payment plan.I believe I know how you feel about such matters and I shall never believe thatyou will intentionally decide to have someone else direct your lives and yourpocketbooks.Never be deceived into believing that the union offers you jobsecurity.Compare the past record of this union for strikes and lost pay checks,with the established record of our plant (which has never had a strike), for theconsideration and care given each employee, regardless of age and physical condition.I am goingto ask you to cast your vote in favor of yourself andagainst theunion.I am not askingyou to do this for mygood,or for the Company's good,but I am asking it because I sincerely believe, based on my own personal experiencewith unions, that it is foryour own good.If, on election day, only a few employees vote and a majority vote for the union,then the union has won and will speak for you and all of the other employees, justthe same as if all of you had voted for the union.The union either speaks for allemployees or for none. It doesn't have to get the votes of a majority of all theemployees, but only a majority of those who vote. Those whoTAKE THETROUBLE TO VOTEdetermine the outcome for everyone in the unit, so,be sureyou and your fellow employees vote your wishes in this election.We have heard it said that some employees believe that-"Well, let's give it atry-what've we got to lose.We can always get out of it if we don't like it."DON'T YOU BELIEVE IT.Unions make it a whole lot easier for you to get inthan for you to get out. If you voted for the union in the election and thereafterevery last employee saw the union for what it truly stands for and wanted to comeout from under the union, in most instances the law requires that the unit becovered by the union for at least a year, even if all the employees sign a notice totry to get out.You have the right to vote for them if you want to, but, for good-ness sake, don't beTRICKEDinto it by such foolish talk as-"what've we got tolose, you can always get out if you don't like it."As a final point, your vote is a SECRET ONE and no one can know or find outhow you voted.You are a free and independent American citizen, and while youare in the voting booth, all you need to consider is your and your family's owndesires in the matter.No union cards, no applications, no pleas, no promises, nothreats need be given any consideration whatever. It doesn't matter whether ornot you have signed a union card or paid them initiation fees-you have the rightto still vote as you see fit.Put an ">(" in the NO box if you wish to protect your freedom.YESNOqLSincerely,Al Frank